Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                        Exhibit B (Part 2) Page 1 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                        Exhibit B (Part 2) Page 2 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                        Exhibit B (Part 2) Page 3 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                        Exhibit B (Part 2) Page 4 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                        Exhibit B (Part 2) Page 5 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                        Exhibit B (Part 2) Page 6 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                        Exhibit B (Part 2) Page 7 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                        Exhibit B (Part 2) Page 8 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                        Exhibit B (Part 2) Page 9 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 10 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 11 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 12 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 13 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 14 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 15 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 16 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 17 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 18 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 19 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 20 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 21 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 22 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 23 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 24 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 25 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 26 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 27 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 28 of 29
Case 1:19-ap-01010   Doc 18-3 Filed 07/17/19 Entered 07/17/19 14:30:21   Desc
                       Exhibit B (Part 2) Page 29 of 29
